 

iN THE UNITED sTATEs DISTRICT CoURT Fi LE l

FoR THE DlsTRICT oF MoNTANA nm 0 5 2018
HELENA DIVISI()N
Clerk. U.S_ District Court
District Of Montana
Helena

ELLEN MARTEN, as Guardian and

Conservator of Glen Marten, CV 17_31-I-I~CCL

Plaintiff,

ORDER
Vs.

GENE HAIRE, STATE GF l\/IONTANA,
and DOES l-lO,

Defendants.

 

 

Defendant State of Montana moved yesterday afternoon, October 4, 2018, to
quash a suboena served on September 20, 2018, on the Division of Criminal
Investigation for the l\/lontana Department of Justice, an agency of the State of
l\/[ontana. The date and time set for responding to the subpoena is today at lO:OO
a.m. The State of Montana claims that the subpoena is an improper attempt to
circumvent Rule 34 and to require disclosure of privileged or otherwise protected
material

On August 22, 2018, the Court issued a second amended scheduling order,

in response to a joint motion from the parties. (Doc. 39). That order extended the

discovery deadline until October 3 l , 2018, and extended the deadline for filing a
joint status report regarding discovery until August 24, 2018. lt is not clear Why
Plaintiff did not reference her plans to seek additional discovery from the State in
the joint status report, Why she Waited until September 20, 2018, to serve the
subpoena, or Why the State Waited until yesterday to file its motion to quash.

Trial is currently set in this matter for May 13, 2019, and the Court intends
to maintain that date and to give both parties the opportunity to argue this issue.
Accordingly,

IT IS HEREBY C)RDERED that the subpoena issued on September 20 is
STAYED pending resolution of the State’s motion to quash. Plaintiff shall file her
response to the motion to quash on or before October 18, 2018. Defendant State
of Montana shall file its reply, if any, on or before October 26, 2018. The Court
Will hear oral argument on the motion on Tuesday, 0ctober 30, 2018, at 10:00 a.m.

in Courtroom II of` the United States Courthouse in Helena, Montana.

74¢¢ .
Dated this 365 /day of October, 2018. y 2/€ A'm'

r :M/,;),@//Y@z]§

SENIOR UNITED ST TES D TRIC

